Celebrada la vista de esta ape-lación, examinados los alegatos, oída la argumentación oral de la apelada, única que compareció a la vista y examinada la transcripción esta corte llega a la conclusión que la corte inferior no cometió error en la apreciación de la prueba y al declarar culpable a la demandante de negligencia contri-butoria, que fué la causa próxima del accidente por el que *963se reclama indemnización; que consta en autos el resultado de la inspección ocular y que dado el resultado de la prueba no cometió error al no permitir cierta evidencia, para probar daños, ni en negar permiso para enmendar la demanda en el juicio y poder presentar dicha evidencia. García v. San Juan Light & Transit Co., 17 D. P. R. 626. Confirmada.